Exhibit 10.1

SUPPORT AGREEMENT AMENDMENT

          This Agreement (this "Agreement") dated October 13, 2009 between
Solitario Exploration & Royalty Corp. ("Acquiror"), a corporation existing under
the laws of the State of Colorado, and Richard D. McNeely ("Shareholder").

WITNESSETH

:



          WHEREAS

, Acquiror was contemplating the acquisition of all of the outstanding common
shares of Metallic Ventures Gold Inc. (the "Corporation") for consideration
consisting of an aggregate of 17,000,000 shares of common stock in the capital
of Acquiror and $15,500,000 in cash payable to the shareholders of the
Corporation, in connection with a plan of arrangement (the "Original
Acquisition") and pursuant to the terms of an arrangement agreement dated August
24, 2009 between the Acquiror and the Corporation, as it may be amended from
time to time in accordance with its terms;



          WHEREAS

, in order to induce the Acquiror to enter into and proceed towards completion
of the Original Acquisition, the Shareholder entered into a Support Agreement
with the Acquiror dated August 24, 2009;



          WHEREAS

, Acquiror is now contemplating the acquisition of all of the outstanding common
shares of the Corporation for amended consideration (the "Consideration")
consisting of an aggregate of 19,500,000 shares of common stock in the capital
of Acquiror and $18,000,000 in cash payable to the shareholders of the
Corporation, in connection with a plan of arrangement (the "Acquisition") and
pursuant to the terms of an arrangement agreement dated August 24, 2009 between
the Acquiror and the Corporation, as amended by Amendment No. 1 dated October
13, 2009 and as it may be further amended from time to time in accordance with
its terms (collectively, the "Arrangement Agreement");



          WHEREAS

, in order to induce the Acquiror to enter into and proceed towards completion
of the Acquisition, the Shareholder has agreed to enter into this Support
Agreement Amendment; and



          WHEREAS

, the Shareholder is the registered and beneficial holder of, or has control or
direction over 9,237,113 common shares (the "Shares") of the Corporation;



          NOW, THEREFORE

, in consideration of the foregoing and the mutual covenants and agreements
herein contained, the parties hereto agree as follows:



1.          DEFINITIONS IN ARRANGEMENT AGREEMENT

1.1          All terms used in this Agreement that are not defined herein and
that are defined in the Arrangement Agreement, shall have the respective
meanings ascribed to them in the Arrangement Agreement.

2.          ACQUIROR'S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Acquiror hereby represents, warrants and covenants to the Shareholder as
follows, and acknowledges that the Shareholder is relying upon such
representations, warranties and covenants in entering into this Agreement:

2.1          it has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder;

1

<PAGE>



2.2          the execution and delivery of this Agreement by the Acquiror and
the consummation by the Acquiror of the transactions contemplated hereunder have
been duly authorized by the board of directors or similar authority of the
Acquiror and no other internal proceedings on the part of the Acquiror are
necessary to authorize this Agreement or the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Acquiror and
constitutes a legal, valid and binding agreement enforceable by the Shareholder
against the Acquiror in accordance with its terms, subject, however to
limitations with respect to enforcement imposed by law in connection with
bankruptcy or similar proceedings, the equitable power of the courts to stay
proceedings before them and the execution of judgments and to the extent that
equitable remedies such as specific performance and injunction are in the
discretion of the court from which they are sought;

2.3          Acquiror covenants, undertakes and agrees to pay the Consideration
to the Shareholder upon completion of the Acquisition. This Agreement and the
obligation of the Acquiror to purchase the common shares of the Corporation is
conditional upon the Acquisition being completed on or before the Termination
Date;

2.4          Acquiror hereby covenants and irrevocably agrees in favour of the
Shareholder that it will comply with its obligations set forth in the
Arrangement Agreement.

3.          AGREEMENT TO VOTE SHARES AND TAKE CERTAIN OTHER ACTION

3.1          The Shareholder hereby covenants and irrevocably agrees in favour
of the Acquiror that, from the date hereof until the earlier of (i) the
Effective Date and (ii) the termination of this Agreement in accordance with
Article 6, except as permitted by this Agreement, such Shareholder will vote:

(a)       in favour of approval and adoption of the Acquisition and the
transactions contemplated thereby;

(b)       against approval of any proposal made in opposition to or competition
with consummation of the Acquisition;

(c)       against any action or proposal that is intended to, or is reasonably
likely to, result in the conditions of the Corporation's obligations under the
Acquisition not being fulfilled;

(d)       against any action which would reasonably be expected to impede,
interfere with, delay, postpone or materially adversely affect consummation of
the transactions contemplated by the Acquisition.

3.2          Until the earlier of (i) the Effective Date and (ii) the
termination of this Agreement in accordance with Article 6, Shareholder shall be
present, in person or by proxy, at all meetings of shareholders of the
Corporation at which any of the matters referred to in Section 3.1 is to be
voted upon.

3.3          In the event the Acquisition is re-structured as a take-over bid or
tender offer or any other transaction pursuant to which Acquiror will pay the
Consideration to acquire the Corporation which requires acceptance by
Shareholder or the deposit or tendering of the Shares, Shareholder shall accept
the same and/or deposit or tender the Shares as directed by Acquiror.

2

<PAGE>



3.4          Nothing in this Article 3 will prevent the Shareholder, if the
Shareholder is a director or officer of the Corporation and solely in his or her
capacity as such director or officer, from acting in accordance with the
exercise of his or her capacity as such director or officer, from acting in
accordance with the exercise of his or her fiduciary duties or other legal
obligation to act in the best interests of the Corporation, if such action is
required in order for the Shareholder to fulfill his or her fiduciary duty as a
director and/or officer of the Corporation.

4.          AGREEMENT TO RETAIN SHARES

4.1          From the date hereof until the earlier of (i) the Effective Date
and (ii) the termination of this Agreement in accordance with Article 6, except
as permitted by this Agreement, the Shareholder shall not, without the prior
written consent of the Acquiror:

(a)       transfer, assign, sell or otherwise dispose of or grant a security
interest in any of the Shares or any right or interest therein nor enter into
any agreement to do any of the foregoing ("Transfer"); or

(b)       take any action that would make any representation or warranty of
Shareholder contained herein untrue or incorrect or interfere with Shareholder's
ability to perform its obligations under this Agreement.

5.          REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGMENTS OF
SHAREHOLDER

Shareholder hereby represents and warrants to and covenants with Acquiror as
follows:

5.1          (a) Shareholder is the beneficial and registered holder of or
exercises control or direction over the Shares; (b) the Shares are, and will be,
at all times up to the Effective Date, free and clear of any liens, claims,
charges, security interests or any other rights of others; and (c) Shareholder
has, and will have, at all times up to the Effective Date, the sole voting power
and sole power of disposition with respect to the Shares.

5.2          Shareholder has full power (corporate or otherwise) to execute and
deliver this Agreement and to comply with and perform Shareholder's obligations
hereunder. This Agreement has been duly executed and delivered by the
Shareholder and constitutes a legal, valid and binding agreement enforceable by
the Acquiror against the Shareholder in accordance with its terms, subject,
however to limitations with respect to enforcement imposed by law in connection
with bankruptcy or similar proceedings, the equitable power of the courts to
stay proceedings before them and the execution of judgments and to the extent
that equitable remedies such as specific performance and injunction are in the
discretion of the court from which they are sought;

5.3          Shareholder shall execute and deliver any additional documents and
further assurances as may reasonably be required by Acquiror to give effect to
the intent of this Agreement.

6.          TERMINATION

6.1          Termination by Acquiror

Acquiror, when not in material default in the performance of its obligations
under this Agreement or the Arrangement Agreement, may, without prejudice to any
of its rights hereunder and in its sole discretion, terminate this Agreement by
written notice to the Shareholder if:

3

<PAGE>



(a)       any of the representations and warranties of the Shareholder under
this Agreement shall not be true and correct in all material respects;

(b)       the Shareholder shall not have complied with its covenants to Acquiror
contained in this Agreement in all material respects;

provided, however, that such termination shall be without prejudice to any
rights which Acquiror may have as a result of any default by the Shareholder
prior to such termination.

6.2          Termination by the Shareholder

The Shareholder, when not in material default in its performance of its
obligations under this Agreement, may, without prejudice to any of its rights
hereunder and in its sole discretion, terminate this Agreement by written notice
to Acquiror if:

(a)       any of the representations and warranties of Acquiror under this
Agreement shall not be true and correct in all material respects;

(b)       Acquiror shall have amended the Arrangement Agreement to provide for
lesser consideration per Share under the Arrangement without the prior written
consent of the Shareholder or in any respect which is material and adverse to
the Shareholder without the prior written consent of the Shareholder, provided
that Acquiror may, without the consent of the Shareholder amend the terms of the
Arrangement (A) to increase the consideration (or the value of the
consideration) under the Arrangement, or (B) extend the Effective Date to a date
no later than the Termination Date; or (C) to the extent that Acquiror has the
power to do so, to waive any condition of the Arrangement or the Arrangement
Agreement; or

(c)       Acquiror shall not have complied with its covenants to the Shareholder
contained herein in all material respects.

6.3          Automatic Termination

Unless extended by mutual agreement of the Shareholder, on the one hand, and
Acquiror, on the other hand, this Agreement shall automatically terminate on the
Effective Date. In addition, this Agreement shall automatically terminate in the
event that the Arrangement Agreement is terminated by any party thereto in
accordance with its terms including, without limitation, Section 6.1 of the
Arrangement Agreement.

6.4          Agreement to Terminate

This Agreement may be terminated by a written instrument executed by each of
Acquiror and the Shareholder.

6.5          Effect of Termination

If this Agreement is terminated in accordance with this Article 6, the
provisions of this Agreement will become void and no party shall have liability
to any other party, except in respect of a breach of the representations,
warranties, obligations, terms or conditions of this Agreement which occurred
prior to such termination in which case any party to this Agreement shall be
entitled to pursue any and all remedies at law or equity which may be available
to it.

4

<PAGE>



7.          SEVERABILITY

          If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, this Agreement shall automatically be
deemed to be modified so as to give effect to the original intent of the parties
as closely as possible in order that the transactions contemplated hereby shall
be consummated as originally contemplated to the greatest extent possible.

8.          BINDING EFFECT AND ASSIGNMENT

          Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned, in whole or in part, by either party
without the prior written consent of the other party; provided, however,
Acquiror may, in its sole discretion, assign its rights and obligations
hereunder to any direct or indirect wholly owned subsidiary of or other
affiliate of the Acquiror. Any assignment in violation of the preceding sentence
shall be void.

9.          AMENDMENT AND MODIFICATION

          This Agreement may not be amended, modified or supplemented except by
an instrument in writing signed on behalf of both of the parties.

10.          SPECIFIC PERFORMANCE; INJUNCTIVE RELIEF

          Shareholder acknowledges that Acquiror will be irreparably harmed and
that there will be no adequate remedy at law for a violation of any of the
covenants or agreements of Shareholder set forth herein. Therefore, it is agreed
that, in addition to any other remedies that may be available to Acquiror upon
any such violation, Acquiror shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Acquiror at law or in equity and Shareholder hereby waives any and
all defences which could exist in its favour in connection with such enforcement
and waives any requirement for the security or posting of any bond in connection
with such enforcement.

11.          NOTICES

          All notices, or other communications under this Agreement shall be in
writing and shall be deemed given if delivered personally, or by facsimile to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

(a)       If to Shareholder to:

Richard D. McNeely
1200 Goldstone Road
Reno, Nevada 89506
Facsimile:
E-mail: richmcneely@rtci.net


(b)       if to Acquiror, to:

Solitario Exploration & Royalty Corp.
4251 Kipling Street
Wheat Ridge, Colorado 80033
USA

Attention: President

Facsimile: (303) 534-1809
E-mail: cherald@aol.com

or to such other address as any party hereto may designate for itself by notice
given as herein provided. Notices will be valid only if in writing and sent by
personal delivery, courier, electronic transmission or facsimile, and
effectively delivered only when actually received at the address set forth
above.

5

<PAGE>



12.          GOVERNING LAW

          This Agreement shall be governed by and construed in accordance with
the laws of the Province of Ontario and the laws of Canada applicable to
agreements made and to be performed within such province. The parties hereby
irrevocably and unconditionally attorn to the exclusive jurisdiction of (y) the
courts of the Province of Ontario or (z) Federal or State courts in the State of
Nevada for any actions, suits or proceedings arising out of or relating to the
enforcement of this Agreement or any agreement relating to a Transaction and
agree not to commence any action, suit or proceeding relating thereto except in
such courts. The parties further agree that service of any process, summons,
notice or document by Canadian or United States registered mail to its address
set forth above shall be effective service of process for any action, suit or
proceeding brought against such party in any such court. During the pendency of
any disagreement, dispute, controversy or claim hereunder or relating hereto,
each party shall continue to perform its obligations hereunder and to be bound
hereby. No such disagreement, dispute, controversy or claim shall in any way
excuse either party from performing all such obligations and continuing to be
bound hereby.

13.          NO WAIVER

          The failure of any party to this Agreement to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

14.          ENTIRE AGREEMENT

          This Agreement constitutes the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement.

15.          CONFIDENTIALITY

          Subject to compliance with applicable securities laws, the parties
agree to maintain, and to cause their respective representatives to maintain,
the existence and terms of this Agreement in the strictest confidence.

16.          COUNTERPARTS

          This Agreement may be executed by facsimile signature and in one or
more counterparts, all of which shall be considered one and the same agreement.

17.          EFFECT OF HEADINGS

          The section headings herein are for convenience only and shall not
affect the construction or interpretation of this Agreement.

18.          ENUREMENT

          This Agreement enures to the benefit of and is binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

6

<PAGE>

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.



   

SOLITARIO EXPLORATION & ROYALTY CORP.

   

By:

/s/ James R. Maronick

     

James R. Maronick

     

Chief Financial Officer



 

/s/ Miles Bachman                             

 

/s/ Richard D. McNeely

 

Witness

 

RICHARD D. MCNEELY

 

Witness name: Miles Bachman

           



7

